Mackay v 155 E. Main St., LLC (2021 NY Slip Op 01912)





Mackay v 155 E. Main St., LLC


2021 NY Slip Op 01912


Decided on March 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


295/20 CA 19-01649

[*1]DARRYL L. MACKAY AND JOANNE MACKAY, PLAINTIFFS,
v155 EAST MAIN ST., LLC, ET AL., DEFENDANTS.155 EAST MAIN ST., LLC, THIRD-PARTY PLAINTIFF-APPELLANT,DHD VENTURES MANAGEMENT COMPANY, INC., THIRD-PARTY DEFENDANT,
AND COMFORT SYSTEMS USA (SYRACUSE), INC., DOING BUSINESS AS BILLONE MECHANICAL CONTRACTORS, THIRD-PARTY DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 






SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (DAVID M.G. KATZ OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-APPELLANT.
BARCLAY DAMON LLP, ROCHESTER (ROBERT M. SHADDOCK OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (James J. Piampiano, J.), entered August 7, 2019. The order denied defendant-third-party plaintiff's motion for summary judgment against third-party defendant Comfort Systems USA (Syracuse), Inc., doing business as Billone Mechanical Contractors. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 8 and August 12, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 26, 2021
Mark W. Bennett
Clerk of the Court